Exhibit 99.2 FORM OF REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of , 2008, by and between New Century Equity Holdings Corp., a Delaware corporation (the “Company”), and Newcastle Partners, L.P.,a Texas limited partnership (the “Investor”). R E C I T A L S : WHEREAS, concurrently with the execution hereof, the Company is consummating a transaction (the “Acquisition”) to acquire Wilhelmina International, Ltd. and certain affiliated companies pursuant to an
